Name: Commission Regulation (EEC) No 2839/83 of 11 October 1983 amending Regulation (EEC) No 1767/82 as regards the free-at-frontier values on importation of certain cheeses coming from Australia and New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 10 Official Journal of the European Communities 12 . 10 . 83 COMMISSION REGULATION (EEC) No 2839/83 of 11 October 1983 amending Regulation (EEC) No 1767/82 as regards the free-at-frontier values on importation of certain cheeses coming from Australia and New Zealand cheeses, in particular the free-at-frontier values which the non-member countries concerned must comply with in order to qualify for the reduced levy ; whereas Regulation (EEC) No 2692/83 temporarily derogates from those values by reducing them , in order to ensure that they are more in keeping with the situation on the market ; whereas, accordingly, the corresponding amendments should be made to Regulation (EEC) No 1767/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 14 (7) thereof, Whereas points (e) and (f) of Annex I to Council Regu ­ lation (EEC) No 2915/79 of 18 December 1979 deter ­ mining the groups of products and the special provi ­ sions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regu ­ lation (EEC) No 1206/83 (4), specify the free-at-frontier values which must be complied with for the purpose of the entry into the Community of certain cheeses coming from Australia and New Zealand ; Whereas Council Regulation (EEC) No 2692/83 of 26 September 1983 derogating from the application of certain provisions relating to the adjustment of free at-frontier values of certain cheeses (*) alters the said values until 31 December 1983 ; Whereas Annex I to Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (6), as last amended by Regulation (EEC) No 1264/83 Q, specifies the conditions of entry of certain HAS ADOPTED THIS REGULATION : Article 1 In points (e) and (f) of Annex I to Regulation (EEC) No 1767/82 '279,75 ECU' and '255,57 ECU' are hereby replaced by '260,51 ECU' and '229,24 ECU' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 October 1983 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . } ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . 4) OJ No L 132, 21 . 5 . 1983 , p. 3 . 5) OJ No L 267, 29 . 9 . 1983 , p. 1 . 6) OJ No L 196, 5 . 7 . 1982, p. 1 . 0 OJ No L 133 , 21 . 5 . 1983 , p. 54 .